This opinion is subject to administrative correction before final disposition.




                               Before
               HOLIFIELD, CRISFIELD, and LAWRENCE
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Justin A. HUNTLEY
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000128

                        Decided: 16 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Kyle G. Phillips

 Sentence adjudged 31 January 2020 by a general court-martial con-
 vened at Marine Corps Air Station New River, Jacksonville, North
 Carolina, consisting of a military judge sitting alone. Sentence in the
 Entry of Judgment: confinement for 36 months, reduction to E-1, and
 a dishonorable discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Huntley, NMCCA No. 202000128
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2